

EXHIBIT 10.3


Amendment to Stock Option Agreement


This Amendment to Stock Option Agreement (“Amendment”) is made effective as of
September 24, 2009 between Cyberonics, Inc., a Delaware corporation (the
“Company”) and [NAME] (“Optionee”).


Whereas, effective as of [DATE], the Company and Director entered into a Stock
Option Agreement, Grant Control No. [      ] (the “Agreement”); and


Whereas, the Company and Director now desire to amend the Agreement;


Now, Therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Director agree as
follows:


1.
Section I, Notice of Stock Option Grant of the Agreement is amended to delete
the stated Termination Period and substitute therefor the following:



This Option may be exercised for one (1) year after Optionee ceases for any
reason to be a Service Provider.  In no event shall this Option be exercised
later than the Term / Expiration Date as provided above.


2.
Except as expressly amended herein, the terms of the Agreement remain unchanged.



3.
This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile shall bind the parties hereto.



CYBERONICS, INC.
DIRECTOR
       
By:/s/ Daniel J. Moore                                                      
 /s/            
Daniel J. Moore, President & CEO
 



